Name: Commission Regulation (EEC) No 3746/88 of 30 November 1988 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/34 Official Journal of the European Communities 1 . 12. 88 COMMISSION REGULATION (EEC) No 3746/88 of 30 November 1988 fixing the amount of aid for peas , field beans and sweet lupins beginning on the third month of the marketing year ; whereas the amount of the monthly increases in the thoeshold price was fixed by Regulation (EEC) No 2258/88 (8) ; whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price is adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products in the case of field beans intended for animal feed : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1104/88 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 3197/88 (4), and in particular Article 26a (7) thereof, Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 0, as last amended by Regulation (EEC) No 1105/88 ( «); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1988/89 marketing year was fixed by Regulation (EEC) No 2255/88 Q ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the Whereas, under Article 1 of Commission Regulation (EEC) No 2049/82 ('), as last amended by Regulation (EEC) No 1238/87 (10), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (") delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1 676/85 (12), as last amended by Regu ­ lation (EEC) No 1636/87 (13),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; (') OJ No L 162, 12. 6. 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988, p. 16. 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 284, 19. 10 . 1988, p. 19 . (8) OJ No L 199, 26. 7. 1988, p. 5. 0 OJ No L 219, 28 . 7. 1982, p. 36. H OJ No L 117, 5. 5 . 1987, p. 9 . (") OJ No L 133, 21 . 5 . 1986, p. 21 . H OJ No L 164, 24. 6 . 1985, p. 1 . ( ,3) OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . ( «) OJ No L 110, 29. 4. 1988, p. 18 . 0 OJ No L 199, 26. 7. 1988, p. 1 . 1 . 12. 88 Official Journal of the European Communities No L 328/35 into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1988/89 marketing year, has been fixed by Commission Regulation (EEC) No 2731 /88 (3), Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; whereas, moreover, in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1935/87 ('); whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1959/87 (2) ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ECU that results from Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted HAS ADOPTED THIS REGULATION : Article 1 The amounts of aid provided for in Article 3 of Regula ­ tion (EEC) No 1431 /82 is indicated in the Annexes hereto. Article 2 This Regulation -shall enter into force on 1 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 185, 4. 7 . 1987, p. 21 . 2 OJ No L 184, 3 . 7 . 1987, p. 5 . (3) OJ No L 241 , 1 . 9 . 1988, p. 116. No L 328/36 Official Journal of the European Communities 1 . 12. 88 ANNEX I Gross aid Products intended for human consumption : (in ECU per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Peas used :  in Spain  in Portugal  in antother Member State 6,134 6,186 6,580 6,314 6,366 6,760 6,494 6,546 6,940 6,674 6,726 7,120 6,854 6,906 7,300 6,854 6,906 7,300 6,854 6,906 7,300 Field beans used :  in Spain  in Portugal  in another Member State 6,580 6,186 6,580 6,760 6,366 6,760 6,940 6,546 6,940 7,120 6,726 7,120 7,300 6,906 7,300 7,300 6,906 7,300 7,300 6,906 7,300 Products used in animal feed : Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 A. Peas used :  in Spain  in Portugal  in another Member State 8,437 8,294 8,563 8,574 8,430 8,701 8,71 1 8,566 8,838 8,891 8,746 9,018 9,071 8,926 9,198 10,108 9,978 10,222 10,108 9,978 10,222 B. Field beans used :  in Spain  in Portugal  in another Member State 9,549 9,422 9,661 9,683 9,555 9,795 9,850 9,721 9,962 10,030 9,901 10,142 10,438 10,313 10,548 10,895 10,777 10,998 10,895 10,777 10,998 C. Sweet lupins harvested in Spain and used :  in Spain  in Portugal  in another Member State 8,720 8,529 v 8,889 8,663 8,470 8,832 8,605 8,412 8,775 8,605 8,412 8,775 8,605 8,412 8,775 9,988 9,815 10,140 9,988 9,815 10,140 D. Sweet lupins harvested in another Member State and used :  in Spain  in Portugal  in another Member State 9,870 9,679 10,039 9,813 9,620 9,982 9,755 9,562 9,925 9,755 9,562 9,925 9,755 9,562 . 9,925 11,138 10,965 11,290 11,138 10,965 , 11,290 1 . 12. 88 Official Journal of the European Communities No L 328/37 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Products harvested in :  BLEU (Bfrs/Lfrs) Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 316,27 57,61 15,54 270,00 1 014,72 49,15 5,452 10 005 17,42 1 237,09 3,400 326,42 59,77 15,96 297,18 1 042,48 51,23 5,685 11 168 17,89 . 1 270,93 4,031 335,11 61.36 16,39 324,36 1 070,24 52,59 5,837 1 1 465 18.37 1 304,77 4,153 343,80 62.95 16,81 351,54 1 098,00 53.96 5,989 11 762 18,85 1 338,61 4,274 352,49 64,54 17,24 378,72 1 125,75 55,32 6,141 12 060 19,32 . 1 372,45 4,396 352,49 64,54 17,24 378,72 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 352,49 64,54 17,24 378,72 1 125,75 55,32 6,141 12 060 19,32 1 372,45 4,396 Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 68,78 ,  Peas, and field beans used in Portugal (Esc) : 74,07. ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) Amounts to be deducted in the case of use :  Spain (Pta)  Portugal (Esc) 411,59 74.97 20,22 637,75 1 320,53 63.98 7,102 13 266 22,67 1 609,90 4,795 19,43 50,57 420.14 76,93 i 20,54 657.15 1 341,81 65,95 7,325 14 374 23,03 1 635,85 5,395 19,59 50,95 426,76 78,14 20,87 676,35 1 362,93 66,99 7,441 14 600 23,39 1 661,61 5,486 19,59 51,14 435,45 79,73 21,29 703,53 1 390,69 68,36 7,593 14 898 23,87 1 695,45 5,608 19,59 51,14 444,14 81,33 21,72 730,71 1 418,45 69,72 7,745 15 195 _ 24,35 1 729,29 5,730 19,59 51,14 493,59 90,38 24,14 920,61 1 576,37 77,49 8,610 16 887 27,06 1 921,81 6,449 17,58 45,87 493,59 90,38 24,14 920,61 1 576,37 77,49 8,610 16 887 27,06 1 921,81 6,449 17,58 45,87 No L 328/38 Official Journal of the European Communities 1 . 12. 88 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (FB/Flux)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece {Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit) .  Netherlands (Fl)  Portugal (Esc)  United' Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 89,07 16,22 4,38 343,67 285,78 13,86 1,542 3047 4,91 348,40 1,304 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0 £1 0,50 0,42 0,02 0,002 4 0,01 0,51 0,002 0,52 0,09 0,03 2,00 1,66 0,08 0,009 18 0,03 2,02 0,008 8,62 1,57 0,42 33,25 27,65 1,34 0,149 295 . 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 30,38 5,53 1,49 117,20 97,45 4,73 0,526 1 039 1,67 118,81 0,445 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) , 464,36 84,58 22,81 841,38 1 489,85 72,19 8,016 15 072 25,57 1 816,34 5,568 472,97 86,60 23,13 860,03 1 510,52 74,25 8,249 16 181 25,93 1 841,53. 6,163 481,03 . 88,08 23,52 884,80 1 536,27 75,52 8,390 16 457 26,37 1 872,93 6,276 489,73 89,67 23,95 911,98 1 564,03 76,88 8,542 16 755 26,85 1 906,77 6,398 509,33 93,26 24,90 981,07 1 626,64 79,96 8,885 17 425 27,92 1 983,10 6,678 . 531,06 97,24 25,97 1 064,53 1 696,03 83,38 9,265 18 169 29,11 2 067,70 6,995 531,06 97,24 25,97 1 064,53 1 696,03 83,38 9,265 18 169 29,11 2 067,70 6,995 Amounts to be deducted in the case of use :  Spain . (Pta)  Portugal (Esc) 17,27 .44,93 17,27 45,12 17,27 ' 45,31 17,27 45,31 16,96 44,18 15,88 41,55 15,88 41,55 1 . 12. 88 Official Journal of the European Communities No L 328/39 ANNEX VI Corrective amount to be added to the Amounts in Annex V i (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 89,07 16,22 4,38 343,67 285,78 13,86 1,542 3 047 4,91 348,40 1,304 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,13 0,02 0,01 0,50 0,42 0,02 0,002 4 0,01 0,51 0,002 0,52 0,09 0,03 2,00 1,66 0,08 0,009 18 0,03 2,02 0,008 8,62 1,57 0,42 33,25 27,65 1,34 0,149 295 0,47 33,71 0,126 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 30,38 '5,53 1,49 117,20 97,45 4,73 0,526 1 039 ' 1,67 118,81 0,445 ANNEX VII I Partial aid Sweet lupins intended for used in animal feed : (in national currency per 100 kg) Current 12 1st period 1 2nd period 2 3rd period 3 4th period 4 5th period 5 6th period 6 Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr)  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  Portugal (Esc)  United Kingdom ( £) 482,53 87,89 23,70 838,09 1 548,14 75,01 8,329 15 630 26,57 1 887,40 5,739 482,00 88,26 23,57 827,52 1 539,35 75,67 8,406 16 490 26,42 1 876,69 6,244 479,25 87,75 23,43 816,95 1 530,56 75,23 8,357 16 396 26,27 1 865,97 6,204 479,25 87,75 23,43 816,95 1 530,56 75,23 8,357 16 396 26,27 1 865,97 6,204 479,25 87,75 23,43 816,95 1 530,56 75,23 8,357 16 396 26,27 1 865,97 6,204 545,16 99,82 26,66 1 070,10 1 741,06 85,59 9,511 18 651 29,89 2 122,60 7,163 545,16 99,82 26,66 1 070,10 1 741,06 85,59 9,511 18 651 29,89 2 122,60 7,163 Amounts to be deducted in the case of use in :  Spain (Pta)  Portugal (Esc) 26,06 67,68 26,06 68,06 26,22 68,25 26,22 68,25 26,22 68,25 23,44 61,10 23,44 61,10 No L 328/40 Official Journal of the European Communities 1 . 12. 88 ANNEX VIII Corrective amount to be added to amounts in Annex VII \ (in national currency per 100 kg) Use of products : BLEU DK DE . EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs)  Denmark (Dkr)  Federal Republic of Germany (DM)  Greece (Dr) ,  Spain (Pta)  France (FF)  Ireland ( £ Irl)  Italy (Lit)  Netherlands (Fl)  ¢ Portugal (Esc)  United Kingdom ( £) 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 64,78 11,80 3,18 249,94 207,84 10,08 1,122 2216 3,57 253,38 0,948 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,10 0,02 0,00 0,37 0,30 0,01 0,002 3 0,01 . 0,37 0,001 0,38 0,07 0,02 1,45 1,21 0,06 0,007 13 0,02 1,47 0,006 6,27 1,14 0,31 24,19 20,11 0,98 0,109 214 0,35 24,52 0,092 0,00 0,00 0,00 ¢ 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 0,00 0,00 0,00 0,00 0,00 0,00 0,000 0 0,00 0,00 0,000 22,09 4,02 1,09 85,23 70,88 3,44 0,383 756 1,22 86,41 0,323 ANNEX IX Exchange rate of the ECU to be used BLEU DK DE EL ESP FR IRL IT NL PT UK In national currency, 1 ECU = 42,4582 7,85212 2,05853 169,610 133,863 6,90403 0,76841 1 1 516,86 2,31943 169,750 0,647488